In an action, inter alia, to recover misappropriated corporate funds, the defendant appeals from (1) an order of the Supreme Court, Queens County (Taylor, J.), dated February 20, 2003, which denied its motion to dismiss the complaint for lack of standing, (2) an order of the same court dated April 1, 2003, which denied its motion to dismiss pursuant to CPLR 4401, and (3) an order of the same court dated May 9, 2003, which, inter alia, denied its cross motion for the imposition of a sanction against the plaintiff.
Ordered that the appeals are dismissed, with one bill of costs, for failure to perfect the same in accordance with the CPLR and the rules of this Court (see CPLR 5528 [a]; 5529 [b], [c]; 22 NYCRR 670.10-b [c]).
“ ‘An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal’ ” (Svoboda v Svoboda, 275 AD2d 742 [2000], quoting Patel v Patel, 270 AD2d 241 [2000]). The appellant failed to provide this Court with an appendix containing copies of the motion papers, affidavits, and transcripts that are relevant to the orders appealed from. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.